DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Marc G. Martino on 5/20/2019.
The application has been amended as follows: 
Claim 8 has been cancelled without prejudice and/disclaimer.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fail to disclose including a slider housed in the casing or container body driven in translation by said cam mechanism, to which slider said expansion bushing is made integral, co-operating with a wedge-shaped protuberance of the casing or container body for its simultaneous expansion and retraction movement, said slider having a wedge-shaped rear part for the expansion of said at least one portion of said casing or container body following its linear movement; wherein the cam mechanism comprises a central section with cam profile, apt to house in a seat of the slider and to come into contact with axially opposed shoulders of the slider; and wherein the casing or container body comprises a first half-shell and a second half-shell, each having a respective through opening or hole formed in a perpendicular direction to the longitudinal axis of said half-shells and coaxial with a slot of the slider provided in said seat, said holes being suitable for housing, respectively, an upper section and a lower section of the cam mechanism and for supporting the rotation of said cam mechanism.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICK K CHANG/               Primary Examiner, Art Unit 3726